Hill, J.
1. The finding of the jury in favor of Chandler was not demanded, and there was no error in granting a first new trial as to him, as set out in the order of the trial court.
2. Under the pleadings and evidence; the fact that a new trial was denied relatively to the remaining defendants did not make erroneous the grant of a new trial to the defendant Mrs. Smith.
3. It has been decided by this court that where a bill of exceptions pendente lite is filed, assigning error upon certain interlocutory rulings made pending the trial of a case, and after verdict a new trial is granted and a writ of error is sued out and error is assigned upon such grant, the plaintiff in error can not also assign error upon the bill of exceptions pendente lite and obtain a decision in regard to the rulings complained of therein. Armour v. Burkhalter, 130 Ga. 370 (60 S. E. 850) ; Purser v. Thompson, 135 Ga. 732 (70 S. E. 569); Central Georgia Bank v. Cleveland National Bank, 59 Ga. 667; Lowry Banking Co. v. Abbott, 87 Ga. 134 (13 S. E. 204) ; Ogletree v. Livingston, 125 Ga. 548 (54 S. E. 625).
(a) In so far as an application is made to overrule the cases above cited, the same is denied.

Judgment affirmed.


Ail the Justices concur.